NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/27/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/27/2022, claims 3, 5, 7, 9-11, 15-18, 20-22, 25, 27, 31, 33-35, and 39-44 were cancelled, claims 1, 12, 18, 23, 24, 26, 28, and 37 were amended, and new claim 45-47 were added.  Claims 1, 2, 4, 6, 8, 12-14, 19, 23, 24, 26, 28-30, 32, 36-38, and 45-47, as filed on 06/27/2022, are currently pending and considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 06/27/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 06/27/2022, see below.  The nonstatutory double patenting rejections of claims 42-44 were withdrawn in view of applicant’s amendments and arguments filed 06/27/2022.
Claims 1, 2, 4, 6, 8, 12-14, 19, 23, 24, 26, 28-30, 32, 36-38, and 45-47, as filed on 06/27/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Nelson (Registration Number 63,501) on 07/12/2022.

The application has been amended as follows:
In claim 1, lines 13-14, “regarding weightlifting performances of other users” has been replaced with --- regarding said weightlifting performances of said other users ---.

In claim 6, line 2, “for detecting a position of said lift bar positioned on said frame at intervals” has been replaced with --- at intervals ---.

In claim 19, line 2, “an at least one weight sensor” has been replaced with --- at least one weight sensor ---.

In claim 26, lines 3-4, “a competitive user profile and a performance of said competitive user” has been replaced with --- a user profile and a performance of a competitive user ---.

In claim 26, line 5, “in said memory” has been replaced with --- into said memory ---.

In claim 28, lines 12-13, “said other remote competitive weightlifting systems in said network” has been replaced with --- said other competitive weightlifting systems in said network ---.

In claim 45, lines 6-9, “a controller in electronic communication with at least one first sensor operable to sense whether an object under said lift bar during said weightlifting exercise, and to activate an alarm if a presence of said object violates a rule of said weightlifting exercise” has been replaced with --- a controller in electronic communication with at least one first sensor operable to sense a presence of an object under said lift bar during said weightlifting performance, and to activate an alarm if said presence of said object violates a rule of said weightlifting performance ---.

In claim 47, line 2, “for detecting a position of said lift bar positioned on said frame at intervals” has been replaced with --- at intervals ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Rothman (US 2018/0064992); Anthony (US 7,666,118); Todd (US 9,409,053); Ronan (US 5,314,394)) fails to teach or render obvious a competitive weightlifting system in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein said user interface is operable to display information regarding said weightlifting performances of said other users for competitive comparison of said weightlifting performance of said user and with said weightlifting performances of said other users (claim 1); and
the controller to activate an alarm if said presence of said object violates a rule of said weightlifting performance (claim 45).

The prior art of record (Rothman (US 2018/0064992); Anthony (US 7,666,118); Todd (US 9,409,053); Ronan (US 5,314,394)) fails to teach or render obvious a method of using a competitive weightlifting system in combination with all of the elements and structural and functional relationships as claimed and further including: wherein said controller is operable to connect to the internet via a telecommunication device and transmit data to a network of other competitive weightlifting systems to rank and display performance data recorded by said network of other competitive weightlifting systems in a ranked list of user performances displayed via said user interface (claim 28).

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784